884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Wayne CARTER, Petitioner-Appellant,v.David CHESTER, Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 88-6864.
United States Court of Appeals, Fourth Circuit.
Submitted April 13, 1989.Decided Aug. 16, 1989.

Jerry Wayne Carter, appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, for appellees.
Before WIDENER, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Jerry Wayne Carter appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carter v. Chester, C/A No. 87-872-HC (E.D.N.C. Nov. 14, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 One of the claims Carter presented in his federal habeas corpus petition was that he was denied effective assistance of trial counsel.  This claim was dismissed without prejudice by the district court based on the court's conclusion that it had not been exhausted under 28 U.S.C. Sec. 2254(b), and in response to Carter's voluntary severance of the claim.  We do not address the merits of the claim or decide the correctness of the district court's finding that it had not been exhausted because the claim was voluntarily dismissed by Carter, thereby precluding appellate review.    See Thonen v. Jenkins, 455 F.2d 977 (4th Cir.1972)